Exhibit 10.12

 

SEPARATION AGREEMENT AND RELEASE

 

This Separation Agreement and Release (“Agreement”) is made by and between
Stephen J. McAndrew, Ph.D. (“Employee”) and Oncobiologics, Inc. (the “Company”)
(collectively referred to as the “Parties” or individually referred to as a
“Party”).

 

RECITALS

 

WHEREAS, Employee was employed by the Company;

 

WHEREAS, Employee signed an Executive Employment Agreement with the Company on
or about February 19, 2016 (the “Employment Agreement”);

 

WHEREAS, Employee signed an Employee Proprietary Information, Inventions,
Non-Competition and Non-Solicitation Agreement with the Company on February 26,
2016 (the “Confidentiality Agreement”);

 

WHEREAS, Employee is separating from employment with the Company effective
November 9, 2018 (the “Separation Date”);

 

WHEREAS, the Parties wish to resolve any and all disputes, claims, complaints,
grievances, charges, actions, petitions, and demands that the Employee may have
against the Company and any of the Releasees as defined below, including, but
not limited to, any and all claims arising out of or in any way related to
Employee’s employment with or separation from the Company;

 

NOW, THEREFORE, in consideration of the mutual promises made herein, the Company
and Employee hereby agree as follows:

 

COVENANTS

 

1.           Consideration. In consideration of Employee’s execution of this
Agreement and Employee’s fulfillment of all of its terms and conditions, and
provided that Employee does not revoke the Agreement under Section 5 below, the
Company agrees as follows:

 

a.       Cash Consideration. The Company will make severance payments to
Employee in the form of continuation of Employee’s base salary in effect on the
Separation Date for the equivalent of nine (9) months following the Separation
Date (the “Salary Continuation”). These payments will be subject to standard
payroll deductions and withholdings and will be made on the Company’s ordinary
payroll dates, provided that the first payment shall be made on the date that is
sixty (60) days following the Separation Date (the “Severance Pay Commencement
Date”), provided the Company has received the executed Agreement from Employee
on or before that date. On the Severance Pay Commencement Date, the Company will
pay in a lump sum the aggregate amount of the Salary Continuation under this
Section 1(a) that the Company would have paid Employee through such date had the
payments commenced on the Separation Date through the Severance Pay Commencement
Date, with the balance paid thereafter on the applicable schedule described
above.

 

b.       COBRA. If Employee timely elects continued coverage under COBRA for
himself and his covered dependents under the Company’s group health plans
following the Separation Date, then the Company will pay, as and when due to the
insurance carrier or COBRA administrator (as applicable), Employee’s COBRA
premiums until the earliest of (A) nine (9) months after the Separation Date (B)
the expiration of Employee’s eligibility for the continuation coverage under
COBRA, or (C) the date when Employee becomes eligible for substantially
equivalent health insurance coverage in connection with new employment or
self-employment (such period from the termination date through the earliest of
(A) through (C), the “COBRA Payment Period”). Notwithstanding the foregoing, if
at any time the Company determines, in its sole discretion, that the payment of
the COBRA premiums would result in a violation of the nondiscrimination rules of
Section 105(h)(2) of the Code or any statute or regulation of similar effect
(including but not limited to the 2010 Patient Protection and Affordable Care
Act, as amended by the 2010 Health Care and Education Reconciliation Act), then
provided Employee remains eligible for reimbursement in accordance with this
Section 1(b), in lieu of providing the COBRA premiums, the Company will instead
pay Employee on the last day of each remaining month of the COBRA Payment
Period, a fully taxable cash payment equal to the COBRA premiums for that month,
subject to applicable tax withholdings for the remainder of the COBRA Payment
Period. If Employee becomes eligible for coverage under another employer's group
health plan through self-employment or otherwise ceases to be eligible for COBRA
during the period provided in this clause, Employee must immediately notify the
Company of such event, and all payments and obligations under this clause will
cease.

 

 Page 1 of 7 

 

 

c.       Equity Award Acceleration. You were issued stock options with respect
to common stock of the Company pursuant to the Company’s 2015 Equity Incentive
Plan (the “Plan”) and stock option grant notices and agreements (the “Grant
Agreements”) that remain outstanding as of the Separation Date as set forth on
Exhibit A (the “Equity Awards”). Fifty percent (50%) of the shares of Company
common stock subject to the Equity Awards outstanding as of the Separation Date
that were subject to time-based vesting requirements that have not otherwise
vested as of the Separation Date will be deemed vested as of the Separation Date
as set forth on Exhibit A. Vesting of the Equity Awards will otherwise cease as
of the Separation Date, and you will forfeit the Equity Awards with respect to
any unvested shares. The Equity Awards will continue to be governed by the terms
of the Plan and the Grant Agreements governing the Equity Awards.

 

d.       General. Employee acknowledges and agrees that without this Agreement,
Employee is otherwise not entitled to the consideration listed in this Section
1.

 

2.            Benefits. Employee’s health insurance benefits shall cease on the
Separation Date, unless otherwise stated in the Company’s health insurance plan
documents and subject to Employee’s right to continue Employee’s health
insurance under COBRA. Employee’s participation in all benefits and incidents of
employment, including, but not limited to, vesting in equity awards, and the
accrual of bonuses, vacation, and paid time off, ceased as of the Separation
Date.

 

3.            Payment of Salary and Receipt of All Benefits. Employee
acknowledges and represents that, other than the consideration set forth in this
Agreement, the Company and its agents have paid or provided all salary, wages,
bonuses, accrued vacation/paid time off, notice periods, premiums, leaves,
housing allowances, relocation costs, interest, severance, outplacement costs,
fees, reimbursable expenses, commissions, stock, stock options, vesting, and any
and all other benefits and compensation due to Employee.

 

4.            Release of Claims. Employee agrees that the foregoing
consideration represents settlement in full of all outstanding obligations owed
to Employee by the Company and its current and former officers, directors,
employees, agents, investors, attorneys, shareholders, administrators,
affiliates, benefit plans, plan administrators, professional employer
organization or co-employer, insurers, trustees, divisions, and subsidiaries,
and predecessor and successor corporations and assigns (collectively, the
“Releasees”). Employee, on Employee’s own behalf and on behalf of Employee’s
respective heirs, family members, executors, agents, and assigns, hereby and
forever releases the Releasees from, and agrees not to sue concerning, or in any
manner to institute, prosecute, or pursue, any claim, complaint, charge, duty,
obligation, demand, or cause of action relating to any matters of any kind,
whether presently known or unknown, suspected or unsuspected, that Employee may
possess against any of the Releasees arising from any omissions, acts, facts, or
damages that have occurred up until and including the Effective Date of this
Agreement, including, without limitation:

 

a.       any and all claims relating to or arising from Employee’s employment
relationship with the Company and the termination of that relationship;

 

b.       any and all claims relating to, or arising from, Employee’s right to
purchase, or actual purchase of equity in the Company, including, without
limitation, any claims for fraud, misrepresentation, breach of fiduciary duty,
breach of duty under applicable state corporate law, and securities fraud under
any state or federal law;

 

c.       any and all claims for wrongful discharge of employment; termination in
violation of public policy; discrimination; harassment; retaliation; breach of
contract, both express and implied; breach of covenant of good faith and fair
dealing, both express and implied; promissory estoppel; negligent or intentional
infliction of emotional distress; fraud; negligent or intentional
misrepresentation; negligent or intentional interference with contract or
prospective economic advantage; unfair business practices; defamation; libel;
slander; negligence; personal injury; assault; battery; invasion of privacy;
false imprisonment; conversion; and disability benefits;

 

 Page 2 of 7 

 

 

 

d.       any and all claims for violation of any federal, state, or municipal
statute, including, but not limited to, Title VII of the Civil Rights Act of
1964; the Civil Rights Act of 1991; the Rehabilitation Act of 1973; the
Americans with Disabilities Act of 1990; the Equal Pay Act; the Fair Labor
Standards Act; the Fair Credit Reporting Act; the Age Discrimination in
Employment Act of 1967; the Older Workers Benefit Protection Act; the Employee
Retirement Income Security Act of 1974; the Worker Adjustment and Retraining
Notification Act; the Family and Medical Leave Act; the Uniformed Services
Employment and Reemployment Rights Act; the New Jersey Law Against
Discrimination; the New Jersey Equal Pay Act; the New Jersey Conscientious
Employee Protection Act; the New Jersey Civil Rights Act; the New Jersey Family
Leave Act; the New Jersey State Wage and Hour Law; and the New Jersey Wage
Withholding Protection Law.

 

e.       any and all claims for violation of the federal or any state
constitution;

 

f.       any and all claims arising out of any other laws and regulations
relating to employment or employment discrimination;

 

g.       any claim for any loss, cost, damage, or expense arising out of any
dispute over the nonwithholding or other tax treatment of any of the proceeds
received by Employee as a result of this Agreement; and

 

h.       any and all claims for attorneys’ fees and costs.

 

Employee agrees that the release set forth in this section shall be and remain
in effect in all respects as a complete general release as to the matters
released. This release does not extend to any obligations incurred under this
Agreement. This release does not release claims that cannot be released as a
matter of law, including any Protected Activity (as defined below). This release
does not extend to any right Employee may have to unemployment compensation
benefits or workers’ compensation benefits. Employee represents that Employee
has made no assignment or transfer of any right, claim, complaint, charge, duty,
obligation, demand, cause of action, or other matter waived or released by this
Section.

 

5.            Acknowledgment of Waiver of Claims under ADEA. Employee
acknowledges that Employee is waiving and releasing any rights Employee may have
under the Age Discrimination in Employment Act of 1967 ("ADEA"), and that this
waiver and release is knowing and voluntary. Employee agrees that this waiver
and release does not apply to any rights or claims that may arise under the ADEA
after the Effective Date of this Agreement. Employee acknowledges that the
consideration given for this waiver and release is in addition to anything of
value to which Employee was already entitled. Employee further acknowledges that
Employee has been advised by this writing that: (a) Employee should consult with
an attorney prior to executing this Agreement; (b) Employee has forty-five (45)
days within which to consider this Agreement; (c) Employee has seven (7) days
following Employee’s execution of this Agreement to revoke this Agreement; (d)
this Agreement shall not be effective until after the revocation period has
expired; and (e) nothing in this Agreement prevents or precludes Employee from
challenging or seeking a determination in good faith of the validity of this
waiver under the ADEA, nor does it impose any condition precedent, penalties, or
costs for doing so, unless specifically authorized by federal law. In the event
Employee signs this Agreement and returns it to the Company in less than the
45-day period identified above, Employee hereby acknowledges that Employee has
freely and voluntarily chosen to waive the time period allotted for considering
this Agreement. Employee acknowledges and understands that revocation must be
accomplished by a written notification to the undersigned Company representative
that is received prior to the Effective Date. The Parties agree that changes,
whether material or immaterial, do not restart the running of the 45-day period.
You further acknowledge that you have received (as Exhibit B hereto) the
disclosure statement required under the ADEA which provides you with additional
information regarding the group layoff of which you are a part (the “ADEA
Disclosure Schedule”).

 

6.            No Pending or Future Lawsuits. Employee represents that Employee
has no lawsuits, claims, or actions pending in Employee’s name, or on behalf of
any other person or entity, against the Company or any of the other Releasees.
Employee also represents that Employee does not intend to bring any claims on
Employee’s own behalf or on behalf of any other person or entity against the
Company or any of the other Releasees.

 

7.            Application for Employment. Employee understands and agrees that,
as a condition of this Agreement, Employee shall not be entitled to any
employment with the Company, and Employee hereby waives any right, or alleged
right, of employment or re-employment with the Company. Employee further agrees
not to apply for employment with the Company and not otherwise pursue an
independent contractor or vendor relationship with the Company.

 

 Page 3 of 7 

 

 

 

8.            Confidentiality. Employee agrees to maintain in complete
confidence the existence of this Agreement, the contents and terms of this
Agreement, and the consideration for this Agreement (hereinafter collectively
referred to as “Separation Information”). Except as required by law, Employee
may disclose Separation Information only to Employee’s immediate family members,
the Court in any proceedings to enforce the terms of this Agreement, Employee’s
counsel, and Employee’s accountant and any professional tax advisor to the
extent that they need to know the Separation Information in order to provide
advice on tax treatment or to prepare tax returns, and must prevent disclosure
of any Separation Information to all other third parties. Employee agrees that
Employee will not publicize, directly or indirectly, any Separation Information.

 

9.            Trade Secrets and Confidential Information/Company Property.
Employee reaffirms and agrees to observe and abide by the terms of the
Confidentiality Agreement, specifically including the provisions therein
regarding nondisclosure of the Company’s trade secrets and confidential and
proprietary information and certain restrictions on solicitations and
competitive activity. Employee agrees that the above reaffirmation and agreement
with the Confidentiality Agreement shall constitute a new and separately
enforceable agreement to abide by the terms of the Confidentiality Agreement,
entered and effective as of the Effective Date. Employee specifically
acknowledges and agrees that any violation of the restrictive covenants in the
Confidentiality Agreement and/or this Agreement shall constitute a material
breach of this Agreement. Employee’s signature below constitutes Employee’s
certification under penalty of perjury that Employee has returned all documents
and other items provided to Employee by the Company, developed or obtained by
Employee in connection with Employee’s employment with the Company, or otherwise
belonging to the Company, including, but not limited to, all passwords to any
software or other programs or data that Employee used in performing services for
the Company.

 

10.          No Cooperation. Employee agrees that Employee will not knowingly
encourage, counsel, or assist any attorneys or their clients in the presentation
or prosecution of any disputes, differences, grievances, claims, charges, or
complaints by any third party against any of the Releasees, unless under a
subpoena or other court order to do so or as related directly to the ADEA waiver
in this Agreement. Employee agrees both to immediately notify the Company upon
receipt of any such subpoena or court order, and to furnish, within three (3)
business days of its receipt, a copy of such subpoena or other court order. If
approached by anyone for counsel or assistance in the presentation or
prosecution of any disputes, differences, grievances, claims, charges, or
complaints against any of the Releasees, Employee shall state no more than that
Employee cannot provide counsel or assistance.

 

11.          Nondisparagement. Employee agrees to refrain from any
disparagement, defamation, libel, or slander of any of the Releasees, and agrees
to refrain from any tortious interference with the contracts and relationships
of any of the Releasees. The Company agrees to refrain from any disparagement,
defamation, libel, or slander of Employee, and agrees to refrain from any
tortious interference with the contracts and relationships of Employee. The
Parties understand and agree that the Company’s obligations under this Agreement
apply to its officers and only for so long as each remains employed by the
Company. Employee shall direct any inquiries by potential future employers to
the Company’s human resources department, which shall provide only the
Employee’s last position and dates of employment. Employee’s violation of this
provision shall be a material breach of this Agreement.

 

12.          Breach. In addition to the rights provided in the “Attorneys’ Fees”
section below, Employee acknowledges and agrees that any material breach of this
Agreement, unless such breach constitutes a legal action by Employee challenging
or seeking a determination in good faith of the validity of the waiver herein
under the ADEA, or of any provision of the Confidentiality Agreement shall
entitle the Company immediately to recover and/or cease providing the
consideration provided to Employee under this Agreement and to obtain damages,
except as provided by law, provided, however, that the Company shall not recover
One Hundred Dollars ($100.00) of the consideration already paid pursuant to this
Agreement and such amount shall serve as full and complete consideration for the
promises and obligations assumed by Employee under this Agreement and the
Confidentiality Agreement.

 

13.          No Admission of Liability. Employee understands and acknowledges
that this Agreement constitutes a compromise and settlement of any and all
actual or potential disputed claims by Employee. No action taken by the Company
hereto, either previously or in connection with this Agreement, shall be deemed
or construed to be (a) an admission of the truth or falsity of any actual or
potential claims or (b) an acknowledgment or admission by the Company of any
fault or liability whatsoever to Employee or to any third party.

 

14.          Costs. The Parties shall each bear their own costs, attorneys’
fees, and other fees incurred in connection with the preparation of this
Agreement.

 

 Page 4 of 7 

 

 

15.         ARBITRATION. THE PARTIES AGREE THAT ANY AND ALL DISPUTES ARISING OUT
OF THE TERMS OF THIS AGREEMENT, THEIR INTERPRETATION, AND ANY OF THE MATTERS
HEREIN RELEASED, SHALL BE SUBJECT TO ARBITRATION IN MIDDLESEX COUNTY, BEFORE THE
JUDICIAL ARBITRATION AND MEDIATION SERVICE (“JAMS”) UNDER ITS COMPREHENSIVE
ARBITRATION RULES (“JAMS RULES”) AND NEW JERSEY LAW. THE ARBITRATOR MAY GRANT
INJUNCTIONS AND OTHER RELIEF IN SUCH DISPUTES. THE ARBITRATOR SHALL ADMINISTER
AND CONDUCT ANY ARBITRATION IN ACCORDANCE WITH NEW JERSEY LAW, AND THE
ARBITRATOR SHALL APPLY SUBSTANTIVE AND PROCEDURAL NEW JERSEY LAW TO ANY DISPUTE
OR CLAIM, WITHOUT REFERENCE TO ANY CONFLICT-OF-LAW PROVISIONS OF ANY
JURISDICTION. TO THE EXTENT THAT THE JAMS RULES CONFLICT WITH NEW JERSEY LAW,
NEW JERSEY LAW SHALL TAKE PRECEDENCE. THE DECISION OF THE ARBITRATOR SHALL BE
FINAL, CONCLUSIVE, AND BINDING ON THE PARTIES TO THE ARBITRATION. THE PARTIES
AGREE THAT THE PREVAILING PARTY IN ANY ARBITRATION SHALL BE ENTITLED TO
INJUNCTIVE RELIEF IN ANY COURT OF COMPETENT JURISDICTION TO ENFORCE THE
ARBITRATION AWARD. THE PARTIES TO THE ARBITRATION SHALL EACH PAY HALF THE COSTS
AND EXPENSES OF SUCH ARBITRATION, AND EACH PARTY SHALL SEPARATELY PAY FOR ITS
RESPECTIVE COUNSEL FEES AND EXPENSES; PROVIDED, HOWEVER, THAT THE ARBITRATOR
SHALL AWARD ATTORNEYS’ FEES AND COSTS TO THE PREVAILING PARTY, EXCEPT AS
PROHIBITED BY LAW. THE PARTIES AGREE THAT PUNITIVE DAMAGES SHALL BE UNAVAILABLE
IN ARBITRATION. THE PARTIES HEREBY AGREE TO WAIVE THEIR RIGHT TO HAVE ANY
DISPUTE BETWEEN THEM RESOLVED IN A COURT OF LAW BY A JUDGE OR JURY.
NOTWITHSTANDING THE FOREGOING, THIS SECTION WILL NOT PREVENT EITHER PARTY FROM
SEEKING INJUNCTIVE RELIEF (OR ANY OTHER PROVISIONAL REMEDY) FROM ANY COURT
HAVING JURISDICTION OVER THE PARTIES AND THE SUBJECT MATTER OF THEIR DISPUTE
RELATING TO THIS AGREEMENT AND THE AGREEMENTS INCORPORATED HEREIN BY REFERENCE.
SHOULD ANY PART OF THE ARBITRATION AGREEMENT CONTAINED IN THIS PARAGRAPH
CONFLICT WITH ANY OTHER ARBITRATION AGREEMENT BETWEEN THE PARTIES, THE PARTIES
AGREE THAT THIS ARBITRATION AGREEMENT SHALL GOVERN.

 

16.          Authority. The Company represents and warrants that the undersigned
has the authority to act on behalf of the Company and to bind the Company and
all who may claim through it to the terms and conditions of this Agreement.
Employee represents and warrants that Employee has the capacity to act on
Employee’s own behalf and on behalf of all who might claim through Employee to
bind them to the terms and conditions of this Agreement. Each Party warrants and
represents that there are no liens or claims of lien or assignments in law or
equity or otherwise of or against any of the claims or causes of action released
herein.

 

17.          Protected Activity. Employee understands that nothing in this
Agreement shall in any way limit or prohibit Employee from engaging for a lawful
purpose in any Protected Activity, provided, however, that Employee agrees not
to seek or accept any monetary award from such a proceeding (except with respect
to proceedings before the Securities and Exchange Commission). For purposes of
this Agreement, “Protected Activity” shall mean filing a charge, complaint, or
report with, or otherwise communicating with, cooperating with or participating
in any investigation or proceeding that may be conducted by, any federal, state
or local government agency or commission, including the Securities and Exchange
Commission, the Equal Employment Opportunity Commission, the Occupational Safety
and Health Administration, and the National Labor Relations Board (“Government
Agencies”). Employee understands that in connection with such Protected
Activity, Employee is permitted to disclose documents or other information as
permitted by law, and without giving notice to, or receiving authorization from,
the Company. Notwithstanding the foregoing, Employee agrees to take all
reasonable precautions to prevent any unauthorized use or disclosure of any
information that may constitute Company confidential information under the
Confidentiality Agreement to any parties other than the relevant Government
Agencies. Employee further understands that “Protected Activity” does not
include the disclosure of any Company attorney-client privileged communications,
and that any such disclosure without the Company’s written consent shall
constitute a material breach of this Agreement. In addition, pursuant to the
Defend Trade Secrets Act of 2016, Employee is notified that an individual will
not be held criminally or civilly liable under any federal or state trade secret
law for the disclosure of a trade secret that (i) is made in confidence to a
federal, state, or local government official (directly or indirectly) or to an
attorney solely for the purpose of reporting or investigating a suspected
violation of law, or (ii) is made in a complaint or other document filed in a
lawsuit or other proceeding, if (and only if) such filing is made under seal. In
addition, an individual who files a lawsuit for retaliation by an employer for
reporting a suspected violation of law may disclose the trade secret to the
individual’s attorney and use the trade secret information in the court
proceeding, if the individual files any document containing the trade secret
under seal and does not disclose the trade secret, except pursuant to court
order.

 

 Page 5 of 7 

 

 

 

18.          No Representations. Employee represents that Employee has had an
opportunity to consult with an attorney, and has carefully read and understands
the scope and effect of the provisions of this Agreement. Employee has not
relied upon any representations or statements made by the Company that are not
specifically set forth in this Agreement.

 

19.          Severability. In the event that any provision or any portion of any
provision hereof or any surviving agreement made a part hereof becomes or is
declared by a court of competent jurisdiction or arbitrator to be illegal,
unenforceable, or void, this Agreement shall continue in full force and effect
without said provision or portion of provision.

 

20.         Attorneys’ Fees. Except with regard to a legal action challenging or
seeking a determination in good faith of the validity of the waiver herein under
the ADEA, in the event that either Party brings an action to enforce or effect
its rights under this Agreement, the prevailing Party shall be entitled to
recover its costs and expenses, including the costs of mediation, arbitration,
litigation, court fees, and reasonable attorneys’ fees incurred in connection
with such an action.

 

21.          Entire Agreement. This Agreement represents the entire agreement
and understanding between the Company and Employee concerning the subject matter
of this Agreement and Employee’s employment with and separation from the Company
and the events leading thereto and associated therewith, and supersedes and
replaces any and all prior agreements and understandings concerning the subject
matter of this Agreement and Employee’s relationship with the Company, including
the Employment Agreement, with the exception of the dispute resolution and
cooperation provisions in the Employment Agreement, the Confidentiality
Agreement, and any agreements between the Company and Employee relating to
stock, stock options, or restricted stock units.

 

22.          No Oral Modification. This Agreement may only be amended in a
writing signed by Employee and the Company’s Chief Executive Officer.

 

23.          Governing Law. This Agreement shall be governed by the laws of the
State of New Jersey, without regard for choice-of-law provisions. Employee
consents to personal and exclusive jurisdiction and venue in the State of New
Jersey.

 

24.          Effective Date. Employee understands that this Agreement shall be
null and void if not executed by Employee, and returned to the Company, within
the forty-five (45) day period set forth above. Each Party has seven (7) days
after that Party signs this Agreement to revoke it. This Agreement will become
effective on the eighth (8th) day after Employee signed this Agreement, so long
as it has been signed by the Parties and has not been revoked by either Party
before that date (the “Effective Date”).

 

25.          Counterparts. This Agreement may be executed in counterparts and
each counterpart shall be deemed an original and all of which counterparts taken
together shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned. The counterparts of this Agreement may be executed and delivered by
facsimile, photo, email PDF, Docusign/Echosign or a similarly accredited secure
signature service, or other electronic transmission or signature. This Agreement
may be executed in one or more counterparts, and counterparts may be exchanged
by electronic transmission (including by email), each of which will be deemed an
original, but all of which together constitute one and the same instrument.

 

26.          Voluntary Execution of Agreement. Employee understands and agrees
that Employee executed this Agreement voluntarily, without any duress or undue
influence on the part or behalf of the Company or any third party, with the full
intent of releasing all of Employee’s claims against the Company and any of the
other Releasees. Employee acknowledges that:

 

(a)Employee has read this Agreement;

 

(b)Employee has been represented in the preparation, negotiation, and execution
of this Agreement by legal counsel of Employee’s own choice or has elected not
to retain legal counsel;

 

(c)Employee understands the terms and consequences of this Agreement and of the
releases it contains; and

 

(d)Employee is fully aware of the legal and binding effect of this Agreement.

 

 Page 6 of 7 

 

 

IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.

 

  STEphEN J. McAndrew, an individual     Dated:  November 18, 2018 /s/ Stephen
J. McAndrew, Ph.D.   Stephen J. McAndrew, Ph.D.       Oncobiologics, Inc.    
Dated: November 9, 2018 By /s/ Lawrence A. Kenyon     Lawrence A. Kenyon    
President, Chief Executive Officer & Chief Financial Officer

 

Exhibit A – Equity Interests

 

Exhibit B – ADEA Disclosure Schedule

 

 Page 7 of 7 

 

 

Exhibit A

 

Equity Awards Outstanding as of Separation Date

 

Type of Equity
Award  Date of Issuance   Number of Shares
subject to Equity
Award Outstanding as
of Separation Date   Number of Shares
Vested as of
Separation Date
(inclusive of
accelerated vesting
under Section 1(c) of
the Agreement)   Number of Shares
Unvested as of
Separation Date  Stock Option   6/15/2018    30,000    15,000    15,000  Stock
Option   10/22/2018    200,000    100,000    100,000 

 

 A-1  

 

 

Exhibit B

ADE Disclosure Schedule



 



 B-1 

